EXHIBIT 10.2
 
PALATIN TECHNOLOGIES, INC.
PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
 
 
Notice of Performance-Based Restricted Share Unit Award
 
Palatin Technologies, Inc., a Delaware corporation (the “Company”), grants to
the Grantee named below, in accordance with the terms of the Palatin
Technologies, Inc. 2011 Stock Incentive Plan, as amended and restated (the
“Plan”) and this Performance-Based Restricted Share Unit Agreement (the
“Agreement”), the contingent right to receive the Target Number of Share Units
set forth below:
 

  Name of Grantee: [ ]         Target Number of Share Units [ ]         Date of
Grant: [ ]        
Performance Period:
The period beginning on the Date of Grant and ending on [ ]

 
Terms of Agreement
 
1. Grant of Award. Subject to and upon the terms, conditions, and restrictions
set forth in this Agreement and in the Plan, the Company hereby grants to the
Grantee, as of the Date of Grant set forth above, the contingent right to
receive the Target Number of Share Units (the “Restricted Share Units”) set
forth above.
 
2. Performance Objectives; Determinations and Adjustments.
 
(a) The Grantee’s right to receive a credit of all or a portion of the Target
Number of Share Units shall be contingent upon the extent to which the Company
achieves at least one of the performance objectives (the “Performance
Objectives”) during the Performance Period, as set forth on Exhibit A to this
Agreement.
 
(b) If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, the manner in which it
conducts business or other events or circumstances render the Performance
Objectives to be unsuitable, the Committee may modify the Performance Objectives
or the related levels of achievement, in whole or in part, as the Committee
deems appropriate.
 
3. Vesting of Restricted Share Units.
 
(a) If the Company achieves at least one of the Performance Objectives during
the Performance Period, then the Target Number of Share Units shall be credited
to a book entry account established for the Grantee as of the date the
achievement level is certified by the Committee (the “Crediting Date”).  If the
Company does not achieve any of the Performance Objectives, then the Committee
shall determine, in its discretion, the percentage of the Target Number of Share
Units, if any, to be credited to the Grantee’s account hereunder based on its
assessment of overall Company performance, performance of the Grantee or any
other factors it deems relevant.  Any Restricted Share Units credited to the
Grantee’s account under this Section 3(a) shall be fully vested as of the
Crediting Date, provided that the Grantee remains continuously employed by the
Company or a Subsidiary through such Crediting Date (or, if earlier, through the
last day of the Performance Period).  Each Restricted Share Unit credited
hereunder shall represent the contingent right to receive one Share and shall at
all times be equal in value to one Share.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding Section 3(a), if the Grantee’s employment with the Company
or a Subsidiary is terminated during the Performance Period and prior to a
Crediting Date due to (i) death, or (ii) termination by the Company or a
Subsidiary without Cause (and not due to the Grantee’s disability or death),
then the Committee shall determine, in its discretion, the percentage of the
Target Number of Share Units, if any, to be credited to the Grantee’s account
hereunder based on its assessment of overall Company performance, performance of
the Grantee or any other factors it deems relevant.
 
(c) Notwithstanding Section 3(a), if a Change in Control Event occurs during the
Performance Period and prior to the Crediting Date, and while the Grantee is
employed by the Company or any Subsidiary, the Committee shall determine the
extent, if any, to which the Performance Objectives have been achieved during
the portion of the Performance Period ending on the date of the Change in
Control Event.  If the Company achieves any of the Performance Objectives as of
the Change in Control Event, then the Target Number of Share Units shall be
credited to a book entry account established for the Grantee as of the Crediting
Date.  If the Company has not achieved any of the Performance Objectives as of
the Change in Control Event, then the Committee shall determine, in its
discretion, the percentage of the Target Number of Share Units, if any, to be
credited to the Grantee’s account hereunder, based on its assessment of overall
Company performance, performance of the Grantee or any other factors it deems
relevant.  Any Restricted Share Units credited to the Grantee’s account under
this Section 3(c) shall be fully vested as of immediately prior to the Change in
Control Event.  For purposes of this Agreement, a “Change in Control Event”
means a Change in Control that constitutes a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A of the
Code.
 
(d) For purposes of this Section 3, the continuous employment of the Grantee
with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries.
 
4. Forfeiture of Restricted Share Units.
 
(a) Except as otherwise provided in Section 3, the Restricted Share Units shall
be forfeited automatically without further action or notice: (i) to the extent
that the Restricted Share Units are not earned based on the failure to achieve
any of the Performance Objectives during the Performance Period; or (ii) in the
event the Grantee ceases to be employed by the Company or a Subsidiary, other
than as provided in Section 3(b) above.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) All unpaid Restricted Share Units, whether or not vested, shall be forfeited
automatically without further action or notice if the Grantee’s employment is
terminated by the Company or a Subsidiary for Cause.  Further, the Restricted
Share Units and any amount paid hereunder shall be subject to the forfeiture and
repayment provisions of Section 20 of the Plan, including those provisions
related to Detrimental Activity and repayment pursuant to any applicable
compensation recovery policy that may be adopted by the Company to comply with
the Dodd-Frank Wall Street Reform and Consumer Protection Act.
 
5. Payment.
 
(a) Except as may be otherwise provided in this Section, the Company shall
deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the vested Restricted Share Units within sixty (60) days
following the earlier of:
 
(i)           The date of Grantee’s “separation from service” (within the
meaning of Section 409A of the Code) for any reason other than a termination of
the Grantee’s employment by the Company or a Subsidiary for Cause; or
 
 (ii)           The occurrence of a Change in Control Event.
 
(b) Notwithstanding the foregoing, if the Restricted Share Units become payable
as a result of Section 5(a)(i) and the Grantee is a “specified employee”, within
the meaning of Section 409A of the Code (as determined pursuant to the Company’s
policy for identifying specified employees) on the date of the Grantee’s
separation from service, then to the extent required to comply with Section 409A
of the Code, the Shares underlying the vested Restricted Share Units shall
instead be delivered to the Grantee within sixty (60) days after the first
business day that is more than six months after the date of his or her
separation from service (or, if the Grantee dies during such six-month period,
within sixty (60) days after the Grantee’s death).
 
(c) The Company’s obligations with respect to the Restricted Share Units shall
be satisfied in full upon the delivery of the Shares underlying the vested
Restricted Share Units.
 
6. Transferability.  The Restricted Share Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 6 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Share Units.
 
7. Dividend, Voting and Other Rights.  The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 5 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
8. No Employment Contract.  Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee, in each case with or without cause.
 
9. Relation to Other Benefits.  Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
 
10. Taxes and Withholding.  The Grantee is responsible for any federal, state,
local or other taxes with respect to the Restricted Share Units.  The Company
does not guarantee any particular tax treatment or results in connection with
the grant or vesting of the Restricted Share Units or the delivery of
Shares.  To the extent the Company or any Subsidiary is required to withhold any
federal, state, local, foreign or other taxes in connection with the delivery of
Shares under this Agreement, then the Company or Subsidiary (as applicable)
shall retain a number of Shares otherwise deliverable hereunder with a value
equal to the required withholding (based on the Fair Market Value of the Shares
on the date of delivery); provided that in no event shall the value of the
Shares retained exceed the minimum amount of taxes required to be withheld or
such other amount that will not result in a negative accounting impact. If the
Company or any Subsidiary is required to withhold any federal, state, local or
other taxes at any time other than upon delivery of the Shares under this
Agreement, then the Company or Subsidiary (as applicable) shall have the right
in its sole discretion to (a) require the Grantee to pay or provide for payment
of the required tax withholding, or (b) deduct the required tax withholding from
any amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to the Grantee (other than deferred compensation subject to
Section 409A of the Code).
 
11. Adjustments.  The number and kind of shares of stock deliverable pursuant to
the Restricted Share Units are subject to adjustment as provided in Section 16
of the Plan.
 
12. Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Share Units; provided that, notwithstanding any
other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.
 
13. Amendments.  Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto.  Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect in a material way the rights of the
Grantee under this Agreement without the Grantee’s consent unless the Committee
determines, in good faith, that such amendment is required for the Agreement to
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code, or as otherwise may be provided in the Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
14. Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
15. Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Share Units.
 
16. Successors and Assigns.  Without limiting Section 6, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.
 
17. Governing Law.  The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.
 
18. Use of Grantee’s Information.  Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.
 
19. Electronic Delivery.  The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
 
 
5

--------------------------------------------------------------------------------

 
 
20.  Acknowledgement of Receipt of Prospectus Information.  By executing this
Agreement, the Grantee acknowledges receipt of a copy of the Plan, Plan Summary
and Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”). The Grantee represents that he is familiar with
the terms and provisions of the Prospectus Information and hereby accepts the
award of Restricted Share Units on the terms and conditions set forth herein and
in the Plan.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.
 
PALATIN TECHNOLOGIES, INC.




By:                                                                
Name: ______________________________
Title: _______________________________




GRANTEE




____________________________________
Name: _______________________________




 
6

--------------------------------------------------------------------------------

 


EXHIBIT A
PERFORMANCE OBJECTIVES


In accordance with Section 3 and the other terms and conditions of the Grantee’s
Performance-Based Restricted Share Unit Agreement, the Grantee’s right to
receive a credit of the Target Number of Share Units is conditioned upon the
achievement of one of the following Performance Objectives during the
Performance Period:


[ ].
 
 
 
 
 
 
7

--------------------------------------------------------------------------------